PER CURIAM.
Appellant challenges his convictions for two counts of child neglect without causing great bodily harm, permanent disability, or permanent disfigurement, as prohibited by section 827.03(2)(d), Florida .Statutes (2012). He argues the trial court erred in denying his motion for judgment of acquittal because the State failed to present a prima facie case. We find that a single incident of excessive alcohol consumption standing alone, under the particular facts of this case, was insufficient to show culpable negligence. See Arnold v. State, 755 So.2d 796 (Fla. 2d DCA 2000). Thus, we reverse and remand for entry of a judgment of acquittal.
REVERSED and REMANDED.
ROBERTS, C.J., WOLF and THOMAS, JJ., concur.